              Case 20-11558-KBO               Doc 1119        Filed 10/23/20         Page 1 of 20




                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
------------------------------------------------------------ x
                                                             :
In re                                                        : Chapter 11
                                                             :
24 HOUR FITNESS                                              : Case No. 20–11558 (KBO)
WORLDWIDE, INC., et al.,                                     :
                                                             :
                                    Debtors.1                : (Jointly Administered)
                                                             :
------------------------------------------------------------ x


                                        AFFIDAVIT OF SERVICE

       I, Kelsey L. Gordon, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On October 16, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served (1) via first class mail on the Core/2002
Hardcopy Service List attached hereto as Exhibit A; and (2) via overnight mail on the Lease
Rejection Service List attached hereto as Exhibit B:

    •   Notice of (I) Rejection of Certain Unexpired Leases of Nonresidential Real Property and
        (II) Abandonment of Property in Connection Therewith [Docket No. 1076] (the
        “Abandonment Notice”)

       On October 17, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the Abandonment Notice and the following document to be served via email on the
Core/2002 Email Service List attached hereto as Exhibit C:

    •   Notice of Rejection of Certain Unexpired Leases of Nonresidential Real Property and
        Removal of Property in Connection Therewith [Docket No. 1077] (the “Removal
        Notice”)

       On October 22, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the Removal Notice to be served (1) via first class mail the Core/2002 Hardcopy
Service List attached hereto as Exhibit A; and (2) via overnight mail on the Lease Rejection
Service List attached hereto as Exhibit B.

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour
    Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24
    San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064);
    RS FIT CA LLC (7007); and RS FIT NW LLC (9372). The Debtors’ corporate headquarters and service address
    is 12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.
            Case 20-11558-KBO        Doc 1119      Filed 10/23/20    Page 2 of 20




       At my direction and under my supervision, employees of Prime Clerk caused the
Abandonment Notice and the Removal Notice to be served via facsimile and email on October
17, 2020, and via overnight mail on October 22, 2020, on Fitness International, LLC (MMLID:
11314560), Attention: Robert A. Wilson, Esq., 3161 Michelson Drive, St 600, Irvine, CA 92612,
Facsimile: (866) 430-1079, robert.wilson@lafitness.com.


Dated: October 23, 2020
                                                          /s/ Kelsey L. Gordon
                                                          Kelsey L. Gordon
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on October 23, 2020, by Kelsey L. Gordon,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ HERBERT BAER
Notary Public, State of New York
No. 01BA6205563
Qualified in Westchester County
Commission Expires May 11, 2021




                                               2                              SRF 47209 & 47388
Case 20-11558-KBO   Doc 1119   Filed 10/23/20   Page 3 of 20




                       Exhibit A
                                                         Case 20-11558-KBO      Doc 1119         Filed 10/23/20   Page 4 of 20

                                                                                       Exhibit A
                                                                             Core/2002 Hardcopy Service List
                                                                                Served via first class mail

                                    DESCRIPTION                                              NAME                                             ADDRESS
                                                                                                                  c/o PGIM Real Estate
                                                                                                                  Attn Michael Harrington
                                                                                                                  7 Giralda Farms
Top 30 Unsecured Creditors                                                Annapolis Towne Center at Parole LLC    Madison NJ 07940
                                                                                                                  Attn: Bankruptcy Division
                                                                                                                  PO Box 20207
TN Dept of Labor ‐ Bureau of Unemployment Insurance                       c/o TN Attorney General's Office        Nashville TN 37202‐0207
                                                                                                                  Attn: Maureen Mcfadden
                                                                                                                  506 South 9th Ave
Top 30 Unsecured Creditors                                                DGC Capital Contracting                 Mount Vernon NY 10550
                                                                                                                  Attn: Bankruptcy Dept
                                                                                                                  1650 Arch Street
Environmental Protection Agency ‐ Region 3                                Environmental Protection Agency         Philadelphia PA 19103‐2029
                                                                                                                  Centralized Insolvency Operation
                                                                                                                  2970 Market St
                                                                                                                  Mail Stop 5 Q30 133
IRS Insolvency Section                                                    Internal Revenue Service                Philadelphia PA 19104‐5016
                                                                                                                  Centralized Insolvency Operation
                                                                                                                  PO Box 7346
IRS Insolvency Section                                                    Internal Revenue Service                Philadelphia PA 19101‐7346
                                                                                                                  Attn: Erica Doshi
                                                                                                                  7831 Glenroy Rd
Top 30 Unsecured Creditors                                                 Radius Global Solutions LLC            Edina MN 55439
Counsel to RU Old Denton Road Fort Worth TX, LLC which is a subsidiary of
BRIX REIT, INC., Landlord, RU Rainbow Blvd Las Vegas, NV, LLC which is a
subsidiary of RW Holdings NNN REIT Operating Partnership, LP, a subsidiary                                        120 Newport Center Drive
of RW Holdings NNN REIT., Inc.                                             RU Rainbow Blvd Las Vegas, NV, LLC     Newport Beach CA 92660
                                                                                                                  Attn: Steven W Kelly
                                                                                                                  1290 Broadway
Counsel to AmCap Austin Bluffs LLC, AmCap Tiffany LLC, and ADLP‐U&A,                                              Suite 1650
LLC, RSD Partners, LLC                                                    S&D Law                                 Denver CO 80203
                                                                                                                  Attn: Corporate Trust Services ‐ Administrator for 24 Hour Fitness
                                                                                                                  150 East 42nd St
Counsel to the Senior Notes Indenture Trustee                             Wells Fargo, National Association       New York NY 10017



        In re: 24 Hour Fitness Worldwide, Inc., et al.
        Case No. 20‐11558 (KBO)                                                        Page 1 of 1
Case 20-11558-KBO   Doc 1119   Filed 10/23/20   Page 5 of 20




                       Exhibit B
                                           Case 20-11558-KBO      Doc 1119       Filed 10/23/20   Page 6 of 20

                                                                        Exhibit B
                                                                Lease Rejection Service List
                                                                 Served via overnight mail

                    NAME                                    ADDRESS 1                     ADDRESS 2           CITY    STATE POSTAL CODE
       AVG Partners LLC                          97 S Val Vista Drive                                      Gilbert    AZ    85296
                                                                                  Prescott Convention
       Grace‐Power & McKellips LLC               1919 N Power Road                Center LP                Mesa       AZ   85205
       KAWIPS Florida LLC                        4316 West Bell Road                                       Glendale   AZ   85308
       Kimco Riverview LLC                       1844 W Rio Salado Parkway                                 Mesa       AZ   85201
       Phoenix Metro Center Fitness LP           10046 N Metro Parkway West                                Phoenix    AZ   85051
                                                                                  Blackhawk Santan
                                                                                  North LLC and Oak Park
       Santan North Investors LLC                1085 South Arizona Avenue        Santan North LLC         Chandler AZ     85286




In re: 24 Hour Fitness Worldwide, Inc., et al.
Case No. 20‐11558 (KBO)                                                 Page 1 of 1
Case 20-11558-KBO   Doc 1119   Filed 10/23/20   Page 7 of 20




                       Exhibit C
                                                       Case 20-11558-KBO     Doc 1119        Filed 10/23/20   Page 8 of 20

                                                                                   Exhibit C
                                                                           Core/2002 Email Service List
                                                                                Served via email

                          DESCRIPTION                                                             NAME                                   EMAIL
Top 30 Unsecured Creditors                                                  1680 Kapiolani LLC                        jstokkecrms@gmail.com
Top 30 Unsecured Creditors                                                  225 5th Avenue NY LLC                     trandolph@cimgroup.com
Top 30 Unsecured Creditors                                                  600 Broadway Partners LLC                 alex@achsny.com
                                                                                                                      ctimmons@abernathy‐law.com
                                                                                                                      bankruptcy@abernathy‐law.com
Counsel to Collin County Tax Assessor/Collector                             Abernathy, Roeder, Boyd & Hullett, P.C.   ehahn@abernathy‐law.com
Counsel to Diane Mueller                                                    Adams Law Firm, LLC                       rogerkadams@rka‐law.com

Counsel to Weingarten Realty Investors, Weingarten Nostat, Inc.,
WRI West Gate South, L.P., WRI Southern Industrial Pool, LLC,
Mercury TIC, LLC, SIC‐Lakeside Drive, LLC, W/GL Ocean Avenue LB
Holdings VII, LLC, OTR, an Ohio general partnership, CLPF Gateway      Allen Matkins Leck Gamble Mallory & Natsis
Towne Center LP, 100 California Street LLC, and Triangle Center, LLC LLP                                          igold@allenmatkins.com
Counsel to Los Altos School District                                   Arent Fox, LLC                             annie.stoops@arentfox.com
                                                                                                                  northamericafinance@atkearney.com
Top 30 Unsecured Creditors                                             AT Kearney Inc                             Will.Guthrie@kearney.com
Counsel to Diane Mueller                                               Austria Legal, LLC                         maustria@austriallc.com
Counsel to AVG Partners GP; AVG Partners I, LLC; AVG Austin, LP;
AVG Chula Vista, LLC; AVG Laguna LLC; AVG Oakland, LLC; AVG
Cypress LP; SW3LH, LLC; Builders Associates #3 (Rockwall); Arnold &
Sheri Schlesinger; Builders Associates #3, LLC; Peak Holdings, LLC; AG
Upland, LLC; AVG Puyallup, LLC                                         AVG Partners                               sdmayer@avgpartners.com
Top 30 Unsecured Creditors                                             Axiom Construction Company LLC             bmelton@axiomconstruction.com
                                                                                                                  ganzc@ballardspahr.com
Counsel to Seven Hills Properties 31, LLC                              Ballard Spahr LLP                          andersonsanchezk@ballardspahr.com
Counsel to Centennial Real Estate Company, LLC,
Citivest Commercial Investments, LLC, GS Pacific
ER, LLC, Houston Willowbrook LLC, PGIM Real
Estate, Starwood Retail Partners, LLC and The
Macerich Company                                                       Ballard Spahr LLP                          branchd@ballardspahr.com

      In re: 24 Hour Fitness Worldwide, Inc., et al.
      Case No. 20‐11558 (KBO)                                                      Page 1 of 13
                                                       Case 20-11558-KBO     Doc 1119        Filed 10/23/20   Page 9 of 20

                                                                                   Exhibit C
                                                                           Core/2002 Email Service List
                                                                                Served via email

                              DESCRIPTION                                                  NAME                                     EMAIL
Counsel to Seven Hills Properties 31, LLC, Brixmor Operating
Partnership LP, Federal Realty Investment Trust, Centennial Real
Estate Company, LLC, Citivest Commercial Investments, LLC, GS
Pacific
ER, LLC, Houston Willowbrook LLC, PGIM Real
Estate, Starwood Retail Partners, LLC and The
Macerich Company, Weingarten Realty Investors, Weingarten
Nostat, Inc., WRI West Gate South, L.P., WRI Southern Industrial
Pool, LLC, Mercury TIC, LLC, SIC‐Lakeside Drive, LLC, W/GL Ocean
Avenue LB Holdings VII, LLC, OTR, an Ohio general partnership, CLPF
Gateway Towne Center LP, 100 California Street LLC, and Triangle                                                 heilmanl@ballardspahr.com
Center, LLC                                                            Ballard Spahr LLP                         roglenl@ballardspahr.com
                                                                       Barack Ferrazzano Kirschbaum & Nagelberg
Counsel to Terramar Retail Centers, LLC                                LLP                                       william.barrett@bfkn.com
                                                                                                                 nferland@barclaydamon.com
Westfield, LLC and its affiliates                                      Barclay Damon LLP                         imarkus@barclaydamon.com
Westfield, LLC and its affiliates                                      Barclay Damon LLP                         sfleischer@barclaydamon.com
                                                                                                                 mbarrie@beneschlaw.com
Counsel to RNB Partners, LLC                                           Benesch Friedlander, Coplan & Aronoff LLP kcapuzzi@beneschlaw.com
Counsel to Spring Shopping Center LLC, Irvine Spectrum Center LLC,
a Delaware limited liability company                                   Bewley, Lassleben & Miller, LLP           ernie.park@bewleylaw.com
Counsel to Kellermeyer Bergensons Services, LLC                        Bielli & Klauder, LLC                     dklauder@bk‐legal.com
Counsel to Kin Properties, Inc. and Masue LLC                          Blank Rome LLP                            jrhodes@blankrome.com
Counsel to AVG Partners GP; AVG Partners I, LLC; AVG Austin, LP;
AVG Chula Vista, LLC; AVG Laguna LLC; AVG Oakland, LLC; AVG
Cypress LP; SW3LH, LLC; Builders Associates #3 (Rockwall); Arnold &
Sheri Schlesinger; Builders Associates #3, LLC; Peak Holdings, LLC; AG
Upland, LLC; AVG Puyallup, LLC, Kin Properties, Inc. and                                                         guilfoyle@blankrome.com
Masue LLC                                                              Blank Rome LLP                            bhall@blankrome.com
Top 30 Unsecured Creditors                                             BP‐CGCenter I LLC                         acameron@bostonproperties.com

      In re: 24 Hour Fitness Worldwide, Inc., et al.
      Case No. 20‐11558 (KBO)                                                      Page 2 of 13
                                                   Case 20-11558-KBO    Doc 1119        Filed 10/23/20       Page 10 of 20

                                                                               Exhibit C
                                                                       Core/2002 Email Service List
                                                                            Served via email

                                DESCRIPTION                                                   NAME                                      EMAIL

                                                                                                                     bk@brookfieldpropertiesretail.com
Counsel to Brookfield Properties Retail, Inc. as Agent                  Brookfield Properties Retail, Inc.           julie.bowden@brookfieldpropertiesretail.com
Counsel to Broward County, Florida                                      Broward County Attorney                      sandron@broward.org
Counsel to 507 Northgate LLC                                            Buchalter, a Professional Corporation        jgarfinkle@buchalter.com
Counsel to Oracle America, Inc.                                         Buchalter, a Professional Corporation        schristianson@buchalter.com
Counsel to CentiMark Corporation                                        Buchanan Ingersoll & Rooney PC               mary.caloway@bipc.com
Counsel to CentiMark Corporation                                        Buchanan Ingersoll & Rooney PC               timothy.palmer@bipc.com
Top 30 Unsecured Creditors                                              Cal Select Builders, Inc                     gnewton@calselect.com
Counsel to Evelyn Wells, Trustee u/w/o Fred Straus, 231st SRS, LLC
and 231st CGS, LLC                                                      Carter Ledyard & Milburn LLP                 bankruptcy@clm.com
Counsel to 24 HR – TX (TX) Limited Partnership;
FIT (TX) LP; SF (TX) LP; FIT (CO) QRS 15‐59, INC.;
AND FIT (UT) QRS 14‐92, INC.                                            Chaffetz Lindsey LLP                         a.lipkin@chaffetzlindsey.com
Counsel to Santan Gem, LLC                                              Clark Hill PLC                               dblau@clarkhill.com
Counsel to Santan Gem, LLC                                              Clark Hill PLC                               kgrivner@clarkhill.com
Top 30 Unsecured Creditors                                              Club Resource Group Inc                      kkovenich@crgus.com
Counsel to Seritage SRC Finance LLC                                     Cole Schotz P.C.                             preilley@coleschotz.com
Counsel to Seritage SRC Finance LLC                                     Cole Schotz P.C.                             rjareck@coleschotz.com
                                                                                                                     eriffle@ccmslaw.com
Counsel to Wedt Industries, Inc. dba Club Resources Group               Collins Collins Muir + Stewart LLP           bdoucette@ccmslaw.com
Top 30 Unsecured Creditors                                              Colorado Pool Systems                        linda@copools.com
                                                                                                                     kbifferato@connollygallagher.com
Counsel to RPAI Lakewood, LLC                                           Connolly Gallagher LLP                       kconlan@connollygallagher.com
                                                                                                                     chershcopf@cooley.com
                                                                                                                     mklein@cooley.com
Official Committee of Unsecured Creditors                               Cooley LLP                                   lreichardt@cooley.com
                                                                                                                     cspeckhart@cooley.com
Official Committee of Unsecured Creditors                               Cooley LLP                                   oantle@cooley.com
Top 30 Unsecured Creditors                                              Costco Wholesale                             swells@costco.com

      In re: 24 Hour Fitness Worldwide, Inc., et al.
      Case No. 20‐11558 (KBO)                                                  Page 3 of 13
                                                    Case 20-11558-KBO    Doc 1119        Filed 10/23/20   Page 11 of 20

                                                                                Exhibit C
                                                                        Core/2002 Email Service List
                                                                             Served via email

                                 DESCRIPTION                                                   NAME                                     EMAIL
                                                                                                                     rhewitt@cov.com
                                                                                                                     mbeeler@cov.com
Counsel to DIP Agent, Wilmington Trust, National Association,                                                        tmortensen@cov.com
USOPC                                                                    Covington & Burling LLP                     gzahnbielski@cov.com
Counsel to LaSalle, LP, AAP Trust, and AV Now, Inc.                      Cozen O'Connor                              tfrancella@cozen.com
Counsel to Pine Castle, N.V                                              Culhane Meadows PLLC                        mkurth@cm.law
Top 30 Unsecured Creditors                                               Cumming Construction Company Inc            trevor@cciutah.com
Delaware Attorney General                                                Delaware Attorney General                   attorney.general@state.de.us
Delaware Division of Revenue                                             Delaware Division of Revenue                FASNotify@state.de.us
Delaware Secretary of State                                              Delaware Secretary of State                 dosdoc_Ftax@state.de.us
Delaware State Treasury                                                  Delaware State Treasury                     statetreasurer@state.de.us

Counsel to Olive Drive Partners                                          Dessy & Dessy, a Professional Corporation   Dessylaw@aol.com
Counsel to US VI Downey, LLC                                             Duane Morris LLP                            jphitchings@duanemorris.com
Counsel to Epsilon Agency LLC                                            Dunnington, Bartholow & Miller LLP          slewis@dunnington.com
Top 30 Unsecured Creditors                                               Epsilon Agency LLC                          chrisschulte@epsilon.com
Counsel to Copperwood Square IA, LLC,                                    Ervin Cohen & Jessup LLP                    bmoldo@ecjlaw.com
                                                                                                                     jfrank@fgllp.com
Counsel to PepsiCo, Inc.                                                 FrankGecker LLP                             jkleinman@fgllp.com
                                                                                                                     rgold@fbtlaw.com
Counsel to Washington Prime Group Inc.                                   Frost Brown Todd LLC                        awebb@fbtlaw.com
Attorney for CAPLOW DENVER, LLC, a California limited liability
company; and DENVER EXCHANGE, LLC, a California limited liability
company d/b/a DENVER EXCHANGE I, LLC                                     Gawthrop Greenwood, PC                      ddebruin@gawthrop.com
                                                                                                                     mbusenkell@gsbblaw.com
Counsel to OB Frank Properties, LLC, Cal Select Builders                 Gellert Scali Busenkell & Brown, LLC        abrown@gsbblaw.com
Top 30 Unsecured Creditors                                               Geneva Crossing Carol Stream IL LLC         kumar.bhavanasi@first‐tek.com
Counsel to Hanover 3201 Realty L.L.C.                                    Gibbons P.C.                                hcohen@gibbonslaw.com
Counsel to Hanover 3201 Realty L.L.C.                                    Gibbons P.C.                                mconlan@gibbonslaw.com
Counsel to Creditor and Interested Party 525 Colorado LLC                Glickfeld, Fields & Jacobson LLP            lmj@gfjlawfirm.com

       In re: 24 Hour Fitness Worldwide, Inc., et al.
       Case No. 20‐11558 (KBO)                                                  Page 4 of 13
                                                   Case 20-11558-KBO    Doc 1119        Filed 10/23/20    Page 12 of 20

                                                                               Exhibit C
                                                                       Core/2002 Email Service List
                                                                            Served via email

                                DESCRIPTION                                                   NAME                                   EMAIL

Counsel to RU Old Denton Road Fort Worth TX, LLC
which is a subsidiary of BRIX REIT, INC., RU Rainbow Blvd Las Vegas,
NV, LLC which is a subsidiary of RW Holdings NNN REIT Operating
Partnership, LP, a subsidiary of RW Holdings NNN REIT., Inc.         Goe Forsythe & Hodges LLP                    mforsythe@goeforlaw.com
Counsel HUH/DI OCP Cinque Terre, LLC, BP/CGCENTER II, LLC, and CA‐                                                drosner@goulstonstorrs.com
Santa Monica Business Park Limited Partnership                       Goulston & Storrs PC                         vmoody@goulstonstorrs.com
Counsel to MGP XI Ballinger, LLC, MGP Fund X Laguna Hills, LLC, and
MGP XI‐GPI Laurel Plaza, LLC                                         Greenberg Traurig, LLP                       guessd@gtlaw.com
Counsel to MGP XI Ballinger, LLC, MGP Fund X Laguna Hills, LLC, and
MGP XI‐GPI Laurel Plaza, LLC                                         Greenberg Traurig, LLP                       melorod@gtlaw.com
Counsel to MGP XI Ballinger, LLC, MGP Fund X Laguna Hills, LLC, and
MGP XI‐GPI Laurel Plaza, LLC                                         Greenberg Traurig, LLP                       kieselbachp@gtlaw.com
Counsel to SR19 Mark II Portfolio, LLC and Arka Miramar II, L.P. and Greenberg, Glusker, Fields, Claman &
Pacifica Real Estate III, LLC                                        Machtinger LLP                               JKrieger@ggfirm.com
                                                                                                                  bgreenfield@greenfieldlaw.com
Counsel to LaSalle, LP and AAP Trust                                    Greenfield LLP                            ecolbert@greenfieldlaw.com
Counsel to Custom Locations, LLC                                        Guaglardi & Meliti, LLP                   jnunnermacker@adgmlaw.com
Counsel to Kellermeyer Bergensons Services, LLC                         Halperin Battaglia Benzija, LLP           dlieberman@halperinlaw.net
                                                                                                                  nnewman@hansonbridgett.com
Counsel to ACRE Investment Company, LLC, Marin Country Mart, LLC Hanson Bridgett LLP                              jlavinsky@hansonbridgett.com
Counsel to Greenway Electrical Services, LLC                     Hayes & Newman, Pl                               cnewman@const‐law.com
                                                                                                                  KWiley@HicksLawGroup.com
Counsel to Kruger Litle d/b/a TCS Plumbing                            Hicks Law Group PLLC                        RHicks@HicksLawGroup.com
Counsel to U.S. Electrical Services, Inc. d/b/a Wiedenbach‐Brown
Co., Inc.                                                             Hogan McDaniel                              dckerrick@dkhogan.com
Top 30 Unsecured Creditors                                            Hoist Fitness Systems                       jmcdonald@hoistfitness.com
Counsel to TR Wateridge LLC                                           Holland & Knight LLP                        barbra.parlin@hklaw.com
Counsel to Agree Littleton CO LLC, assignee of Denver Oaks, LP, 1830‐
1850 Ocean Avenue LLC                                                 Honigman LLP                                llichtman@honigman.com

      In re: 24 Hour Fitness Worldwide, Inc., et al.
      Case No. 20‐11558 (KBO)                                                  Page 5 of 13
                                                   Case 20-11558-KBO    Doc 1119        Filed 10/23/20    Page 13 of 20

                                                                               Exhibit C
                                                                       Core/2002 Email Service List
                                                                            Served via email

                                DESCRIPTION                                             NAME                                        EMAIL
Counsel to POYUAN LU                                                    Hoover Law Group, PLLC                    greg@gshlaw.net
                                                                                                                  jross@hopkinscarley.com
                                                                                                                  mjb@hopkinscarley.com
Counsel to Columbus Avenue II, LLC, Croactive Property Group, Inc.,                                               sjk@hopkinscarley.com
93 Bovet Lease Partners, LLC, and Pacific Bay Masonry, Inc.             Hopkins & Carley                          loconnor@hopkinscarley.com
Counsel to OUTFRONT Media LLC                                           Iannitelli Marcolini, P.C.                cei@imlawpc.com
Counsel to Columbus Avenue II, LLC, Croactive Property Group, Inc.,
Marsau Enterprises, Inc, Pacific Bay Masonry, Inc.                      Jack Shrum, PA                            jshrum@jshrumlaw.com
Counsel to Bellevue Pacific, LLC                                        Jameson Pepple Cantu PLLC                 jhawkinson@jpclaw.com
Interested Party                                                        Jayne Malkenson RN                        jayne1125@aol.com
                                                                                                                  john.mitchell@katten.com
Counsel to Spirit Master Funding X and Spirit CC Aurora, LLC            Katten Muchin Rosenman LLP                yelena.archiyan@katten.com
Counsel to AVG Partners GP; AVG Partners I, LLC; AVG Austin, LP;                                                  tkeller@kbkllp.com
AVG Chula Vista, LLC; AVG Laguna LLC; AVG Oakland, LLC; AVG             Keller Benvenutti Kim LLP                 bspears@kbkllp.com
                                                                                                                  ar‐ca@kbs‐services.com
Top 30 Unsecured Creditors                                              Kellermeyer Bergensons Services           vandres@kbs‐services.com
Counsel to Basser‐Kaufman, Inc., Brookfield Property                                                              KDWBankruptcyDepartment@kelleydrye.com
REIT Inc., Regency Centers L.P., SITE Centers Corp.                                                               rlehane@kelleydrye.com
and Woodmont Properties, Inc.                                           Kelley Drye & Warren LLP                  jraviele@kelleydrye.com
Top 30 Unsecured Creditors                                              Keono                                     accounting@keono.com
                                                                        Kern County Treasurer and Tax Collector
Kern County Treasurer and Tax Collector Office                          Office                                    bankruptcy@kerncounty.com
Counsel to 525 Colorado LLC                                             Klehr Harrison Harvey Branzburg LLP       rlemisch@klehr.com

Counsel to Axiom DR Construction LLC d/b/a Axiom Construction LLC       Kraemer Burns, P.A.                       rpatella@kraemerburns.com
Counsel to BT Carrolton, LP                                             Kurtzman Steady, LLC                      kurtzman@kurtzmansteady.com
Counsel to First Agent                                                  Latham & Watkins LLP                      AlfredXue@lw.com
Counsel to Morgan Stanley Senior Funding, Inc., as Administrative
Agent and Collateral Agent                                              Latham & Watkins LLP                      james.ktsanes@lw.com
Counsel to PCW Properties, LLC                                          Law Office of Corey E. Taylor             corey@taylorlawoc.com

      In re: 24 Hour Fitness Worldwide, Inc., et al.
      Case No. 20‐11558 (KBO)                                                  Page 6 of 13
                                                    Case 20-11558-KBO    Doc 1119        Filed 10/23/20    Page 14 of 20

                                                                                Exhibit C
                                                                        Core/2002 Email Service List
                                                                             Served via email

                           DESCRIPTION                                                      NAME                                       EMAIL
Counsel to Schedule of Creditors                                         Law Office of Steven L. Bryson              Office@SteveBryson.com

Attorney for the Taubman Landlords, Westfield, LLC and its affiliates,
Marin Country Mart, LLC, ACRE Investment Company, LLC                  Law Office of Susan E. Kaufman, LLC           skaufman@skaufmanlaw.com
Counsel to 5 Point Partners LP, a California Limited Partnership       Law Office of William P. Fennell, APLC        william.fennell@fennelllaw.com
                                                                                                                     william.fennell@fennelllaw.com
                                                                                                                     mblackburnjoniaux@fennelllaw.com
Counsel to 5 Points Partners LP                                          Law Office of William P. Fennell, APLC      yosina.lissebeck@fennelllaw.com
Counsel to US VI Downey, LLC                                             Law Offices of Kevin S. Neiman, PC          kevin@ksnpc.com
Counsel to Newkoa, LLC                                                   Law Offices of Ronald K. Brown, Jr.         Ron@rkbrownlaw.com
Counsel to Huntington South Center LLC                                   Levene, Neale, Bender, Yoo & Brill L.L.P.   EHK@lnbyb.com
Counsel to Huntington South Center, LLC                                  Levene, Neale, Bender, Yoo & Brill L.L.P.   EHK@lnbyb.com
Counsel to HSG‐KRE Oak Lawn Property Owner, LLC and HSG
Algonquin, LLC                                                           Levin Ginsburg                              rbowman@lgattorneys.com
Attorney for Rosen Investment Company Holdings, LLC                      Levy Von Beck Comstock P.S.                 katie@levy‐law.com
Counsel to Rockwall Cad, City of Frisco, Allen ISD, Dallas County,
Tarrant County, and City of Allen                                        Linebarger Goggan Blair & Sampson, LLP      dallas.bankruptcy@publicans.com
Counsel to Cypress‐Fairbanks ISD, Harris County, Galveston County,
Montgomery County, Fort Bend County                                      Linebarger Goggan Blair & Sampson, LLP      houston_bankruptcy@publicans.com
                                                                                                                     jcohen@lowenstein.com
Counsel to Precor Incorporated                                           Lowenstein Sandler LLP                      lsklar@lowenstein.com
Counsel to Eurpac Service, Inc.                                          Lubin Olson & Niewiadomski LLP              dmiller@lubinolson.com
                                                                                                                     reno@macfern.com
Counsel to Nazareth Retail Holdings, LLC and Crane Court, LLC            Macdonald Fernandez LLP                     alex@macfern.com
                                                                                                                     nathan@mclaw.org
                                                                                                                     bill@mclaw.org
Counsel to Vilage Hillcrest Partners Lp                                  Malcolm Cisneros, a Law Corporation         bill@mclaw.org
Counsel to The County of Denton, Texas and The County of
Williamson, Texas, (the “Texas Taxing Authorities”)                      McCreary, Veselka, Bragg & Allen, P.C.      tleday@mvbalaw.com
Counsel to Prince George's County, Maryland                              Meyers, Rodbell & Rosenbaum, P.A.           bdept@mrrlaw.net

       In re: 24 Hour Fitness Worldwide, Inc., et al.
       Case No. 20‐11558 (KBO)                                                  Page 7 of 13
                                                    Case 20-11558-KBO    Doc 1119        Filed 10/23/20    Page 15 of 20

                                                                                Exhibit C
                                                                        Core/2002 Email Service List
                                                                             Served via email

                            DESCRIPTION                                                      NAME                                        EMAIL
Top 30 Unsecured Creditors                                               Microsoft Corporation                         mscredit@microsoft.com
Counsel to Softtek Integration Systems, Inc.                             Miller, Canfield, Paddock and Stone, P.L.C.   swansonm@millercanfield.com
                                                                         Monzack Mersky Browder and Hochman,
Counsel to Waste Management                                              P.A                                           rmersky@monlaw.com
Counsel to Kimco Realty Corporation                                      Morgan, Lewis & Bockius LLP                   craig.wolfe@morganlewis.com
Counsel to Kimco Realty Corporation                                      Morgan, Lewis & Bockius LLP                   jbarillare@morganlewis.com
Counsel to Kimco Realty Corporation                                      Morgan, Lewis & Bockius LLP                   laura.mccarthy@morganlewis.com
                                                                                                                       emonzo@morrisjames.com
Official Committee of Unsecured Creditors                                Morris James LLP                              bkeilson@morrisjames.com
Counsel to 24 HR – TX (TX) Limited Partnership;
FIT (TX) LP; SF (TX) LP; FIT (CO) QRS 15‐59, INC.;                                                                     cmiller@mnat.com
AND FIT (UT) QRS 14‐92, INC.                                             Morris, Nichols, Arsht & Tunnell LLP          mtalmo@mnat.com
Counsel to United Parcel Service, Inc. and BT‐OH, LLC                    Morrison & Foerster Llp                       erichards@mofo.com
Counsel to CAPLOW DENVER, LLC, a California limited liability
company; and DENVER EXCHANGE, LLC, a California limited liability
company d/b/a DENVER EXCHANGE I, LLC                                     Moye White LLP                                Vika.Chandrashekar@moyewhite.com
Counsel to Brazos TC South ‐ Partnership B, L.P.; A‐S 93 SH 130‐SH
45, L.P.; A‐S 117 Shops at the Reserve, L.P.; A‐S 76 HWY 290‐Bingle,
L.P.; A‐S 86 FM 1960 FM 1960‐Veterans Memorial, L.P.; A‐S 30 FM                                                        jcornwell@munsch.com
518‐FM 528, L.P.; and A‐S 144 Grand Parkway‐W. Airport, L.P.             Munsch Hardt Kopf & Harr, P.C.                tberghman@munsch.com
Counsel to CSRA 5901 Golden Triangle Master Lessee, LLC                  Munsch Hardt Kopf & Harr, P.C.                klippman@munsch.com
Top 30 Unsecured Creditors                                               Muscle Foods USA                              mikeb@musclefoodsusa.com

Counsel to Axiom DR Construction LLC d/b/a Axiom Construction LLC Nance & Simpson, LLP                                 madams@nancesimpson.com




       In re: 24 Hour Fitness Worldwide, Inc., et al.
       Case No. 20‐11558 (KBO)                                                  Page 8 of 13
                                                   Case 20-11558-KBO    Doc 1119        Filed 10/23/20      Page 16 of 20

                                                                               Exhibit C
                                                                       Core/2002 Email Service List
                                                                            Served via email

                                DESCRIPTION                                                   NAME                                     EMAIL
                                                                                                                    mparks@omm.com
                                                                                                                    spak@omm.com
                                                                                                                    dshamah@omm.com
                                                                                                                    DPerez@omm.com
                                                                                                                    AHaberkorn@omm.com
                                                                                                                    jrapisardi@omm.com
Counsel to the Ad Hoc Crossover Group                                   O’Melveny & Myers LLP                       adamrogoff@omm.com
                                                                                                                    jason.binford@oag.texas.gov
                                                                                                                    casey.roy@oag.texas.gov
Counsel to the State of Texas, Texas Comptroller of Public Accounts     Office of the Attorney General of Texas     bk‐chull@oag.texas.gov
United States Trustee District of Delaware                              Office of the United States Trustee         Linda.Casey@usdoj.gov
Counsel to Mark Group Partnership No. 6                                 Offit Kurman, P.A.                          Brian.mclaughlin@offitkurman.com
Counsel to Ocean Ranch II, LLC                                          One LLP                                     lhilton@onellp.com
                                                                                                                    ljones@pszjlaw.com
                                                                                                                    tcairns@pszjlaw.com
Counsel to Debtor                                                       Pachulski Stang Ziehl & Jones LLP           pkeane@pszjlaw.com
Top 30 Unsecured Creditors                                              Palomar Fitness Partner LP                  jtanasugarn@tiarna.com
Top 30 Unsecured Creditors                                              PCM Sales Inc                               cashposting@pcm.com
                                                                                                                    fournierd@pepperlaw.com
                                                                                                                    listwakk@pepperlaw.com
                                                                                                                    wlbank@pepperlaw.com
                                                                                                                    smithda@pepperlaw.com
Counsel to Wilmington Trust, National Association,                                                                  molitorm@pepperlaw.com
as DIP Agent                                                            Pepper Hamilton LLP                         hardinp@pepperlaw.com
Counsel to Richardson ISD, Arlington ISD, Crowley ISD, Eagle
Mountain‐Saginaw ISD, Frisco ISD,                                       Perdue, Brandon, Fielder, Collins & Mott,
Grapevine‐Colleyville ISD                                               L.L.P.                                      ecobb@pbfcm.com




      In re: 24 Hour Fitness Worldwide, Inc., et al.
      Case No. 20‐11558 (KBO)                                                  Page 9 of 13
                                                    Case 20-11558-KBO    Doc 1119       Filed 10/23/20     Page 17 of 20

                                                                                Exhibit C
                                                                        Core/2002 Email Service List
                                                                             Served via email

                           DESCRIPTION                                                         NAME                                    EMAIL
Counsel to Spring Branch Independent School District, Klein
Independent School District, Humble Independent School District,
Spring Independent School District, Alief Independent School
District, Pasadena Independent School District, Clear Creek              Perdue, Brandon, Fielder, Collins & Mott,
Independent School District                                              L.L.P.                                      osonik@pbfcm.com
Top 30 Unsecured Creditors                                               Piranha Industries                          gspencer@piranhaind.com
                                                                                                                     cward@polsinelli.com
                                                                                                                     bdolphin@polsinelli.com
Counsel to Huntington South Center, LLC                                  Polsinelli Pc                               skatona@polsinelli.com
Top 30 Unsecured Creditors                                               Precor Inc                                  shawna.arneson@precor.com
Attorney for Mann Enterprises, Inc.                                      Procopio, Cory, Hargreaves & Savitch LLP    gerald.kennedy@procopio.com
                                                                                                                     tim@rashtiandmitchell.com
Counsel to EQYInvest Owner II, Ltd, LLP                                  Rashti and Mitchell, Attroneys at law       dkrm@aol.com
Top 30 Unsecured Creditors                                               Raymond Construction Inc                    tdailey@raymondconstruction.com
Counsel to Wells Fargo Bank, National                                                                                eschaffer@reedsmith.com
Association, as indenture trustee                                        Reed Smith LLP                              lsizemore@reedsmith.com
Counsel to Wells Fargo Bank, National
Association, as indenture trustee                                        Reed Smith LLP                              meckard@reedsmith.com
Counsel to Che Chen Liu and Shu Fen Liu Revocable Trust (as
successor in interest to Moreno Valley Twenty‐Four Hour, LLC), San
Jose Central Travel, Inc                                                 Reger Rizzo & Darnall LLP                   erassman@regerlaw.com
                                                                                                                     collins@rlf.com
                                                                                                                     merchant@rlf.com
Counsel to the Ad Hoc Group                                              Richards, Layton & Finger, P.A.             queroli@rlf.com
                                                                                                                     paul.jasper@rimonlaw.com
Counsel to AV Now, Inc.                                                  Rimon, P.C.                                 phillip.wang@rimonlaw.com
Counsel to MLT Station, L.L.C.                                           Robinson & Cole LLP                         jedmonson@rc.com
                                                                                                                     prubin@rubinlawllc.com
Counsel to Centennial Square, LLC                                        Rubin LLC                                   hhuynh@rubinlawllc.com


       In re: 24 Hour Fitness Worldwide, Inc., et al.
       Case No. 20‐11558 (KBO)                                                 Page 10 of 13
                                                    Case 20-11558-KBO    Doc 1119       Filed 10/23/20    Page 18 of 20

                                                                                Exhibit C
                                                                        Core/2002 Email Service List
                                                                             Served via email

                                 DESCRIPTION                                                   NAME                                 EMAIL

Counsel to BMS Realty Company                                        Sahn Ward Coschignano, PLLC                  jshafferman@swc‐law.com
Counsel to SR19 Mark II Portfolio, LLC and Arka Miramar II, L.P. and
Pacifica Real Estate III, LLC, HSG‐KRE Oak Lawn Property Owner, LLC
and HSG Algonquin, LLC                                               Saul Ewing Arnstein & Lehr LLP               john.demmy@saul.com
                                                                                                                  nlepore@schnader.com
Counsel to Frank Napolitano and Charles Huff                             Schnader Harrison Segal & Lewis LLP      sbanks@schnader.com
                                                                                                                  rbarkasy@schnader.com
Counsel to Frank Napolitano and Charles Huff                             Schnader Harrison Segal & Lewis LLP      kdoughty@schnader.com
Counsel to OB Frank Properties, LLC                                      Schweet Linde & Coulson, Pllc            michaels@schweetlaw.com
Securities and Exchange Commission ‐ Headquarters                        Securities & Exchange Commission         secbankruptcy@sec.gov
                                                                         Securities & Exchange Commission ‐ NY    bankruptcynoticeschr@sec.gov
Securities and Exchange Commission ‐ Regional Office                     Office                                   NYROBankruptcy@SEC.GOV
                                                                         Securities & Exchange Commission ‐
Securities and Exchange Commission ‐ Regional Office                     Philadelphia Office                      secbankruptcy@sec.gov
Counsel to 600 Broadway Partners LLC                                     Seyfarth Shaw LLP                        emfox@seyfarth.com
Counsel to Simon Property Group, Inc. and its related entities           Simon Property Group, Inc.               rtucker@simon.com
Counsel to Icon Owner Pool 1 West/Southwest, LLC                         Singer & Levick, P.C.                    mshriro@singerlevick.com
Counsels for Rolling Hills Plaza LLC                                     Sklar Kirsh, LLP                         ilandsberg@sklarkirsh.com
                                                                                                                  nmeier@meierarchitects.com
Top 30 Unsecured Creditors                                               SMA Architects PC                        smeier@smaarchitects.com
Counsel to Allen Fitness, LP, Frisco Fitness, LP, Highlands Fitness, LP,
Lakeline Austin Fitness, LP, North Richland Fitness, LP, Phoenix
Metro Center Fitness, LP, Colorado Springs Fitness, LP, Everett
Washington Fitness, LP, Kirkwood Missouri Fitness, LP, Pembroke
Miami Fitness, Ltd., Round Rock Fitness, LP, BHF, a California Limited
Partnership, Lowry Denver Fitness, LP, Almaden Fitness, LP, Hancock
Fitness, LP                                                              Smith, Gambrell & Russell, LLP           aedwards@sgrlaw.com
                                                                                                                  mbreslauer@swsslaw.com
Counsel to SunBrewer Partners, L.P                                       Solomon Ward Seidenwurm & Smith, LLP     wyones@swsslaw.com

       In re: 24 Hour Fitness Worldwide, Inc., et al.
       Case No. 20‐11558 (KBO)                                                 Page 11 of 13
                                                   Case 20-11558-KBO    Doc 1119       Filed 10/23/20    Page 19 of 20

                                                                               Exhibit C
                                                                       Core/2002 Email Service List
                                                                            Served via email

                           DESCRIPTION                                                        NAME                                      EMAIL
Counsel to SAN JOSE CENTRAL TRAVEL, INC                                 Song & Lee, LLP                             Briansong@songleelaw.com
Counsel to 111 Sutter Street Owner LP                                   St. James Law, P.C.                         ECF@stjames‐law.com
                                                                                                                    arremittance@staples.com
Top 30 Unsecured Creditors                                              Staples Contract & Commercial LLC           steveseignious@staples.com
                                                                                                                    jlemkin@stark‐stark.com
Counsel to Levin Management Corporation                                 Stark & Stark, P.C.                         tonder@stark‐stark.com
Counsel to the State of Hawaii pursuant to Hawaii Revised Statutes
Chapter 487                                                             State of Hawaii                             jevers@dcca.hawaii.gov
                                                                        Stearns Weaver Miller Weissler Alhadeff &
Counsel to S&C Venture, a joint venture                                 Sitterson, P.A.                             predmond@stearnsweaver.com
Counsel to MLT Station, L.L.C.                                          Stokes Lawerence, P.S.                      tom.lerner@stokeslaw.com
Counsel to Spirit Master Funding X and Spirit CC Aurora, LLC            The Bifferato Firm, P.A.                    cbifferato@tbf.legal
Counsel to MEPT Westwood Village, LLC                                   The Law Office of James Tobia, LLC          jtobia@tobialaw.com
Counsel to Pine Castle, N.V                                             The Schafer Law Firm, P.C.                  john@jpschaferlaw.com
                                                                        The State of Washington Department of
The State of Washington Department of Revenue                           Revenue                                     bcuyunker@atg.wa.gov
Attorney for the Taubman Landlords                                      The Taubman Company                         aconway@taubman.com
Counsel to MEPT Westwood Village, LLC and Madison Marquette             Toulsey Brain Stephens PLLC                 calvord@tousley.com

Counsel to DS FOUNTAIN VALLEY LP, a Delaware limited partnership;
and DS PROPERTIES 17 LP, a Delaware limited partnership                 Trainor Fairbrook                           jpruski@trainorfairbrook.com
Counsel to Travis County                                                Travis County Attorney                      Jason.Starks@traviscountytx.gov
US Attorney for the District of Delaware                                US Attorney for Delaware                    usade.ecfbankruptcy@usdoj.gov
Top 30 Unsecured Creditors                                              Veritas Media Group LLC                     jason@veritasmediagroup.com
Top 30 Unsecured Creditors                                              Wells Fargo                                 lindsey.widdis@wellsfargo.com
Top 30 Unsecured Creditors                                              Wells Fargo, N.A.                           Thomas.m.korsman@wellsfargo.com
Counsel to Tri Cities Harriman LLC                                      Weycer, Kaplan, Pulaski & Zuber, P.C.       jcarruth@wkpz.com
Counsel to United Parcel Service, Inc. and BT‐OH, LLC                   Whiteford, Taylor & Preston Llc             sgerald@wtplaw.com
Top 30 Unsecured Creditors                                              Wiedenbach‐Brown Co, Inc                    ar@blight.com


      In re: 24 Hour Fitness Worldwide, Inc., et al.
      Case No. 20‐11558 (KBO)                                                 Page 12 of 13
                                                   Case 20-11558-KBO    Doc 1119       Filed 10/23/20   Page 20 of 20

                                                                               Exhibit C
                                                                       Core/2002 Email Service List
                                                                            Served via email

                             DESCRIPTION                                             NAME                                        EMAIL
Counsel to Brazos TC South ‐ Partnership B, L.P.; A‐S 93 SH 130‐SH
45, L.P.; A‐S 117 Shops at the Reserve, L.P.; A‐S 76 HWY 290‐Bingle,
L.P.; A‐S 86 FM 1960 FM 1960‐Veterans Memorial, L.P.; A‐S 30 FM
518‐FM 528, L.P.; and A‐S 144 Grand Parkway‐W. Airport, L.P.; Crane                                             matthew.ward@wbd‐us.com
Court, LLC and Nazareth Retail Holdings, LLC                         Womble Bond Dickinson (US) LLP             morgan.patterson@wbd‐us.com
                                                                                                                rbrady@ycst.com
Counsel to Morgan Stanley Senior Funding, Inc., as Administrative                                               mnestor@ycst.com
Agent and Collateral Agent                                              Young Conaway Stargatt & Taylor, LLP    amagaziner@ycst.com




      In re: 24 Hour Fitness Worldwide, Inc., et al.
      Case No. 20‐11558 (KBO)                                                 Page 13 of 13
